Bischoff, J.
On the trial it was admitted that defendant had employed plaintiff as a real-estate broker, to negotiate the sale of a block of ground belonging to defendant, and bounded by One Hundred and Fourth and One Hundred and Fifth streets, and the Boulevard and West-End avenues; that a sale of such block of ground was subsequently made by defendant to Beck & Runk; and that the customary brokerage is 1 per centum of the purchase price. Defendant, however, maintained-that plaintiff was not the procuring cause of the sale, and therefore not entitled to the commission. Appellant’s contention, unless the evidence shows respondent to have been the procuring cause of the sale, must, as an abstract proposition of law, be accepted as correct; and the only question, therefore, to be determined on this appeal is whether or not the conclusions of the referee are justified by the evidence. A careful examination of the testimony fails to disclose any error. The substance of all the testimony is fully and correctly stated in the referee’s opinion, and the matters advanced by the several parties for and against the claim in suit have received careful and impartial consideration. Indeed, the opinion may well be adopted as the opinion of this court, and no conclusions other than those made could well- have been arrived at by the referee. The. judgment appealed from should therefore be affirmed, with costs.